Citation Nr: 1801059	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-41 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel



	INTRODUCTION	

The Veteran had active duty service from November 1958 to February 1962.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In a December 2017 statement, the Veteran's representative stated the Veteran wished to withdraw the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  The Board construes this statement to be a withdrawal of these claims.  


CONCLUSION OF LAW

The criteria for withdrawal of the issues of entitlement to service connection for bilateral hearing loss and tinnitus have been met.  38 U.S.C. § 7105 (West 2012); 
38 C.F.R. § 20.2014 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn during the course of a Board hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017). Withdrawal may be made by the appellant or by his authorized representative. 
38 C.F.R. § 20.204 (2017).
In a December 2017 statement, the Veteran's representative stated the Veteran wished to withdraw the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  The Board construes this statement to be a withdrawal of both the issue of entitlement to service connection for bilateral hearing loss and the issue of entitlement to service connection for tinnitus.  

Thus, the Board finds that there remain no allegations of errors of law or fact for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review those issues, and they are dismissed.  


ORDER

The appeal of the issues of entitlement to service connection for bilateral hearing loss and tinnitus are dismissed.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


